MULLIGAN, Circuit Judge:
This is an appeal from a judgment of the United States District Court, Eastern District of New York, Hon. Orrin G. Judd, District Judge, dated July 25, 1973, 361 F.Supp. 553, granting plaintiffs’ motion for summary judgment and providing both declaratory and injunc-tive relief. The judgment declared that “there is no existing Congressional authority to order military forces into combat in Cambodia or to release bombs over Cambodia, and that military activities in Cambodia by American armed forces are unauthorized and unlawful ..” The order further enjoined and restrained the named defendants and their officers, agents, servants, employees and attorneys “from participating in any way in military activities in or over Cambodia or releasing any bombs which may fall in Cambodia.” The effective date of the injunction was postponed until 4:00 o’clock on July 27, 1973 to provide the defendants with an opportunity to apply to this court for a stay pending appeal. A panel of this court heard oral argument on the stay on the morning of July 27, 1973 and unanimously granted defendants’ motion for a stay, setting the time for argument of the appeal on August 13, 1973 which was the first day of sitting of the next panel of this court. The parties were given leave to move for further expedition of the appeal. Plaintiffs then made application to Mr. Justice Marshall of the Supreme Court, Circuit Justice for the Second Circuit, for a vacatur of the stay. Mr. Justice Marshall denied the application to vacate the stay on August 1, 1973 writing an opinion in which he noted that either side could further advance the date of the argument before this court, - U.S. -, 94 S.Ct. 1, 38 L.Ed.2d 18. On the motion of plaintiffs, not opposed by defendants, this court on August 1st further accelerated argument of the appeal to August 8, 1973. On August 2, 1973, plaintiffs made application to Mr. Justice Douglas to vacate the stay and on August 4, 1973 he issued an opinion and order vacating the stay entered by this court. -U.S. -, 94 S.Ct. 8, 38 L.Ed.2d 28. Later in the afternoon of August 4, 1973, Mr. Justice Marshall reinstated the stay announcing that he had polled the other members of the Supreme Court and that they were unanimous in overruling the order of Mr. Justice Douglas. -- U.S. -, 94 S.Ct. 'll, 38 L.Ed.2d 33.- On August 3, 1973, after a hearing before Mr. Justice Douglas, plaintiffs petitioned this court for an en banc hearing of this appeal. By order dated August 6th this motion was denied by the unanimous vote of the five active judges of this court who could be readily contacted. In view of the admonition of Mr. Justice Marshall that it is in the public interest that the issues herein be resolved as expeditiously as possible, the convening of this court en banc could only have delayed a hearing on the merits.
The argument of this appeal was heard on August 8th and to further speed any further appellate review this court filed its judgment in the late afternoon of that day, reversing the judgment below and dismissing the complaint. Judge Oakes dissented. We announced that opinions would promptly follow so that if the Supreme Court did entertain an appeal it might have the benefit of the views of the panel. Even though the exigencies of time preclude the articulation of the majority view as elaborately or completely as might otherwise be appropriate in a case of this significance, it nonetheless represents our considered and deliberate opinion.
I
At the outset, as the parties agreed below and on the argument on appeal, we should emphasize that we are *1309not deciding the wisdom, the propriety or the morality of the war in Indo-China and particularly the on-going bombing in Cambodia. This is the responsibility of the Executive and the Legislative branches of the government. The role of the Judiciary is to determine the legality of the challenged action and the threshold question is whether under the “political question” doctrine we should decline even to do that. Ever since Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803) the federal courts have declined to judge some actions of the Executive and some interaction between the Executive and Legislative branches where it is deemed inappropriate that the judiciary intrude. It is not possible or even necessary to define the metes and bounds of that doctrine here. The most authoritative discussion of the subject is found in Mr. Justice Brennan’s opinion in Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed. 2d 663 (1962) which elaborated criteria that have since guided this court in determining whether a question involving the separation of powers is justiciable or is a political question beyond our purview. In Orlando v. Laird, 443 F.2d 1039 (2d Cir.), cert, denied, 404 U.S. 869, 92 S.Ct. 94, 30 L.Ed.2d 113 (1971), this court held that the question of whether or not Congress was required to take some action to authorize the Indo-China war was justiciable under Baker v. Carr, supra, since there was present a judicially discoverable and manageable issue. See Coleman v. Miller, 307 U.S. 433, 454-455, 59 S.Ct. 972, 83 L.Ed. 1385 (1939). On the basis of evidence produced at the hearings in the district court, this court found Congressional authorization in support of the military operations in Southeast Asia from the beginning, relying on the Tonkin Gulf Resolution of August 10, 1964, plus continuing appropriation bills providing billions of dollars in support of military operations as well as the extension of the Military Selective Service Act. We were careful to note:
Beyond determining that there has been some mutual participation between Congress and the President, which unquestionably exists here, with action by the Congress sufficient to authorize or ratify the military activity at issue, it is clear that the constitutional propriety of the means by which Congress has chosen to ratify and approve the protracted military operations in Southeast Asia is a political question. Id., 443 F.2d at 1043 (emphasis in original).
It is significant that the court noted that the Tonkin Gulf Resolution of August 10, 1964 had since been repealed on December 31, 1970.
In Da Costa v. Laird, 448 F.2d 1368 (2d Cir. 1971), cert, denied, 405 U.S. 979, 92 S.Ct. 1193, 31 L.Ed.2d 255 (1972), this court specifically rejected the contention that the repeal by Congress of the Tonkin Gulf Resolution removed the Congressional authorization previously found sufficient in Orlando. We noted:
As the constitutional propriety of the means by which the Executive and the Legislative branches engaged in mutual participation in prosecuting the military operations in Southeast Asia, is, as we held in Orlando, a political question, so the constitutional propriety of the method and means by which they mutually participate in winding down the conflict and in disengaging the nation from it, is also a political question and outside of the power and competency of the judiciary. Id. at 1370.
The most recent holding of this court now pertinent is Da Costa v. Laird, 471 F.2d 1146 (1973) where an inductee urged that the President’s unilateral decision to mine the harbors of North Vietnam and to bomb targets in that country constituted an escalation of the war, which was illegal in the absence of additional Congressional authorization. Judge Kaufman found that this was a political question which was non-justici*1310able, recognizing that the court was incapable of assessing the facts. He stated in part:
Judges, deficient in military knowledge, lacking vital information upon which to assess the nature of battlefield decisions, and sitting thousands of miles from the field of action, cannot reasonably or appropriately determine whether a specific military operation constitutes an “escalation” of the war or is merely a new tactical approach within a continuing strategic plan. What if, for example, the war “de-escalates” so that it is waged as it was prior to the mining of North Vietnam’s harbors, and then “escalates” again? Are the courts required to oversee the conduct of the war on a daily basis, away from the scene of action? In this instance, it was the President’s view that the mining of North Vietnam’s harbors was necessary to preserve the lives of American soliders (sic) in South Vietnam and to bring the war to a close. History will tell whether or not that assessment was correct, but without the benefit of such extended hindsight we are powerless to know.
We fail to see how the present challenge involving the bombing in Cambodia is in any significant manner distinguishable from the situation discussed by Judge Kaufman in Da Costa v. Laird. Judge Judd found that the continuing bombing of Cambodia, after the removal of American forces and prisoners of war from Vietnam, represents “a basic change in the situation: which must be considered in determining the duration of prior Congressional authorization.” He further found such action a tactical decision not traditionally confided to the Commander-in-Chief. These are precisely the questions of fact involving military and diplomatic expertise not vested in the judiciary, which make the issue political and thus beyond the competence of that court or this court to determine. We are not privy to the information supplied to the Executive by his professional military and diplomatic advisers and even if we were, we are hardly competent to evaluate it. If we were incompetent to judge the significance of the mining and bombing of North Vietnam’s harbors and territories, we fail to see our competence to determine that the bombing of Cambodia is a “basic change” in the situation and that it is not a “tactical decision” within the competence of the President. It is true that we have repatriated American troops and have returned American ground forces in Vietnam but we have also negotiated a cease fire and have entered into the Paris Accords which mandated a cease fire in Cambodia and Laos. The President has announced that the bombing of Cambodia will terminate on August 15,1973 and Secretary of State Rogers has submitted an affidavit to this court1 2providing the justification for *1311our military presence and action until that time. The situation fluctuates daily and we cannot ascertain at any fixed time either the military or diplomatic status. We are in no position to determine whether the Cambodian insurgents are patriots or whether in fact they are inspired and manned by North Vietnam Communists. While we as men may well agonize and bewail the horror of this or any war, the sharing of Presidential and Congressional responsibility particularly at this juncture is a bluntly political and not a judicial question.
We think the comments of Judge Wy-zanski writing for a unanimous Court of Appeals panel in the District of Columbia are particularly apt here:
Whether President Nixon did so proceed [to end the war] is a question which at this stage in history a court is incompetent to answer. A court cannot procure the relevant evidence: some is in the hands of foreign governments, some is privileged. Even if the necessary facts were to be laid before it, a court would not substitute its judgment for that of the President, who has an unusually wide measure of discretion in this area, and who should not be judicially condemned except in a case of clear abuse *1312amounting to bad faith. Otherwise a court would be ignoring the delicacies of diplomatic negotiation, the inevitable bargaining for the best solution of an international conflict, and the scope which in foreign affairs must be allowed to the President if this country is to play a responsible role in the council of the nations. Mitchell v. Laird, 476 F.2d 533, 538 (1973).
The court below and our dissenting Brother assume that since American ground forces and prisoners have been removed and accounted for, Congressional authorization has ceased as determined by virtue of the so-called Mansfield Amendment, P.L. 92-156, 85 Stat. 430, § 601. The fallacy of this position is that we have no way of knowing whether the Cambodian bombing furthers or hinders the goals of the Mansfield Amendment. That is precisely the holding of Da Costa v. Laird, supra, 471 F.2d at 1157. Moreover, although § 601(a)(1) of the Amendment urges the President to remove all military forces contingent upon release of American prisoners, it also in § 601(a)(2) urges him to negotiate for an immediate cease fire by all parties in the hostilities in Indo-China. (Emphasis added). In our view, the return and repatriation of American troops only represents the beginning and not the end of the inquiry as to whether such a basic change has occurred that the Executive at this stage is suddenly bereft of power and authority. That inquiry involves diplomatic and military intelligence which is totally absent in the record before us, and its digestion in any event is beyond judicial management. The strictures of the political question doctrine cannot be avoided by resort to the law of agency as the court did below, finding the Congress the principal and the President an agent or servant.2 Judicial ipse dixits cannot provide any proper basis particularly for the injunctive relief granted here which is unprecedented in American Jurisprudence.3
*1313II
Since the argument that continuing Congressional approval was necessary, was predicated upon a determination that the Cambodian bombing constituted a basic change in the war not within the tactical discretion of the President and since that is a determination we have found to be a political question, we have not found it necessary to dwell at length upon Congressional participation. We see no need to address ourselves to the Fulbright provisos discussed in Judge Oakes’ opinion since they predate the Paris Accord which places the military stance in Cambodia in such focus that we cannot judge their present efficacy or applicability. In any event we agree with his conclusion that they do not affect American forces which is the issue here. We cannot resist however commenting that the most recent expression of Congressional approval by appropriation, the Joint Resolution Continuing Appropriations for Fiscal 1974 (P.L. 93-52), enacted into law July 1, 1973, contains the following provision:
Sec. 108. Notwithstanding any other provision of law, on or after August 15, 1973, no funds herein or heretofore appropriated may be obligated or expended to finance directly or indirectly combat activities by United States military forces in or over or from off the shores of North Vietnam, South Vietnam, Laos or Cambodia.
Assuming arguendo that the military and diplomatic issues were manageable and that we were obliged to find some participation by Congress, we cannot see how this provision does not support the proposition that the Congress has approved the Cambodian bombing. The statute is facially clear but its applicability is contested by plaintiffs on several grounds which were essentially adopted by the court below. The argu ment is made that the Congress didn’t really mean what it said because it was coerced by the President who had vetoed Congressional Bills which would have immediately cut off Cambodian funds. Not being able to muster sufficient strength to overcome the veto, the argument runs, the Congress was forced willy nilly to enact the appropriation legislation. Resort is made to the floor debate which it is argued bolsters the view that individual legislators expressed personal disapproval of the bombing and did not interpret the appropriation as an approval to bomb but simply a recognition that it gave the President the power to bomb. It is further urged that since the Constitution entrusts the power to declare war to a majority of the Congress, the veto exercised makes it possible for the President to thwart the will of Congress by holding one-third *1314plus one of the members of either House. We find none of these arguments persuasive.
1) Since the statute is not ambiguous, resort to legislative history is unjustified. See Mr. Justice Jackson’s opinion in Schwegmann v. Calvert Distillers Corp., 341 U.S. 384, 395-396, 71 S.Ct. 745, 95 L.Ed. 1035 (1951).
2) Resort to legislative materials is not permissible where they are contradictory or ambiguous. NLRB v. Plasterers’ Local, etc., 79, 404 U.S. 116, 129 n. 24, 92 S.Ct. 360, 30 L.Ed.2d 312 (1971). A fair reading of the Congressional Record for June 29, 1973 establishes this proposition. Members of Congress Drinan and the plaintiff Holtzman here for example both voted against the measure because it would authorize the bombing until August 15, 1973.
While the court below relied on the colloquy between Senators Eagleton and Fulbright, it inadvertently omitted the following:
Mr. Eagleton. In the light of the legislative history, meaning the statement of former Secretary of Defense Richardson that we will continue the bombing unless the funds are cut off, will we with the adoption of this resolution permit the bombing of Cambodia for the next 45 days? This is the question I pose to the Senator from Arkansas.
Mr. Fulbright.' Until August 15.
Mr. Eagleton. Would it permit the bombing of Laos ?
Mr. Fulbright. It would not prevent it.
119 Cong.Rec. S 12562 (daily ed. June 29,1973) [Emphasis added].
In sum, even if the legislative history were considered it is at best ambiguous and does not clearly support the theory that the Congress did not mean what it said.
• 3) We cannot agree that the Congress was “coerced” by the President’s veto. There was unquestionably a Congressional impasse resulting from the desire of a majority of Congress to stop bombing immediately and the desire of the President that his discretion be unfettered by an arbitrarily selected date. Instead of an acute constitutional confrontation, as Senator Javits noted an “agreement” was reached. (119 Cong. Rec. S 12561 (daily ed. June 29, 1973)). This version of the situation is also the conclusion of Judge Tauro in his opinion of August 8, 1973 (Drinan v. Nixon, 364 F.Supp. 854 (D.Mass.)) which exhaustively studies the record.
4) While the Constitution vests the war declaring authority in the Congress, the Founding Fathers also conferred the veto power upon the President. (Art. I, § 7, cl. 2). The suggestion that the veto power is impotent with respect to an authority vested solely in Congress by the Constitution is unsupported by any citation of authority and is hardly persuasive. It of course assumes here that the Cambodian bombing constitutes a new war requiring a new declaration and that it is not part of the extrication of a long suffering nation from an Indochina war lasting for several years. This again in our view is the nucleus of the issue and we have no way of resolving that question particularly here on a motion for summary judgment.4
*1315m
We finally note, although again not necessary in view of our holding in Part I, our disagreement with our colleague Judge Oakes that any of the parties plaintiff have standing. We have held that mere taxpayer status does not confer standing to litigate the constitutionality of the Indo-China war. Pietsch v. President of the United States, 434 F.2d 861 (2d Cir. 1970), cert, denied, 403 U.S. 920, 91 S.Ct. 2236, 29 L.Ed.2d 698 (1971); see Velvel v. Nixon, 415 F.2d 236 (10th Cir. 1969), cert, denied, 396 U.S. 1042, 90 S.Ct. 684, 24 L.Ed.2d 686 (1970). See also Mottola v. Nixon, 464 F.2d 178 (9th Cir. 1972). In Berk v. Laird, 429 F.2d 302, 306 (2d Cir. 1970), we held that a serviceman does have standing if he is under orders to fight in the combat to which he objects. Here none of the servicemen plaintiffs are presently under orders to fight in Cambodia. They have been relieved of any such military obligation and indeed one has been separated from the service. Their present status in our view moots the appeal as to them and we cannot agree that their status is preserved because of the “cognizable danger of recurrent violation” doctrine of United States v. W. T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 97 L.Ed. 1303 (1953). In view of the termination of the air strikes on August 15, 1973 and their present status, we can perceive of nothing more than the merest possibility that such eventuality will occur. United States v. W. T. Grant Co., supra, requires more than this. See Atherton Mills v. Johnston, 259 U.S. 13, 42 S.Ct. 422, 66 L.Ed. 814 (1922). Neither do we see any adequate support for the standing of Representative Holtzman. She has not been denied any right to vote on Cambodia by any action of the defendants. She has fully participated in the Congressional debates which have transpired since her election to the Congress. The fact that her vote was ineffective was due to the contrary votes of her colleagues and not the defendants herein. The claim that the establishment of illegality here would be relevant in possible impeachment proceedings against the President would in effect be asking the judiciary for an advisory opinion which is precisely and historically what the “case and controversy” conditions set forth in Article III, Section 2 of the Constitution forbid. See Correspondence of the Justices (1793), reprinted in part in H. Hart & H. Wechsler, The Federal Courts and the Federal System 64-66 (2d ed. P. Bator et al. 1973). The judgment sought could hardly have any subsequent binding effect on those who have the responsibility for such a measure. Its effect on the named defendants would be clearly academic and moot since they have no interest in controverting it.
The judgment is reversed and the case is remanded with instructions to dismiss the complaint. The mandate shall issue forthwith.

. Affidavit of William P. Rogers Washington,
District of Columbia, ss.
William P. Rogers, being duly sworn, deposes and says as follows:
1. In my capacity as Secretary of State of the United States of America, I have knowledge of and responsibility for the conduct of the foreign relations of the United States, including relations with the Government of Cambodia.
2. It is my understanding that on July 25, 1973, the United States District Court for the Eastern District of New York in the case of Holtzman et al v. Schlesinger et al, ordered the cessation of further military activities by United States armed forces in Cambodia and that this order was stayed by the United States Court of Appeals for the Second Circuit. It is my judgment, that if that stay were not continued, the District Court’s order would cause irreparable harm to the United States, to the conduct of our foreign relations, and to the protection of United States nationals in Cambodia.
3. In the conduct of United States relations with Cambodia, the American Ambassador in Phnom Penh has communicated to the Cambodian Government the fact of the enactment on July 1, 1973 of Public Law 93-50 (87 Stat. 99) and Public Law 93-52 (87 Stat. 130). Our Ambassador has further informed the Cambodian Government that the United States Government interprets the aforesaid public laws as requiring a cessation of all combat activities in Cam*1311bodia by the armed forces of the United States on and after August 15, 1973.
4. In consequence of the enactment of the aforesaid public laws, intensive planning has been undertaken within the United States Government and between representatives of the American and Cambodian Governments. As a result, plans have been developed which include:
(i) emergency increases in the levels of the Cambodian armed forces;
(ii) accelerated deliveries and distribution during the first two weeks in August of military equipment, especially aircraft and related spare parts, pursuant to the United States Military Assistance Program;
(iii) accelerated deliveries and distribution during this same period of food stuffs, medical supplies and other items for humanitarian relief of the Cambodian population.
. (iv) redeployment of Cambodian armed forces, and in some cases civilians whom those forces are protecting, from exposed positions to positions where they can defend themselves and be resupplied in the absence of United States combat air support on and after August 15, 1973.
5. All of the above-described plans are for the purpose of improving the Government of Cambodia’s self-defense capability through assistance programs approved by the Congress and the President. All of these plans have been premised upon an assumption of continued United States combat air support for the Cambodian armed forces through August 14, 1973. On the basis of the information available to me, it is my judgment that the absence of such air support prior to that date would permit hostile military forces to disrupt those plans and would expose United States military and civilian personnel who are responsible for their implementation, to grave risk of personal injury or death.
6. Moreover, in view of this close cooperation and planning between the United States and the Cambodian Government, and considerable reliance placed by the Cambodian Government on this agreed timing, any premature and unilateral cessation of needed air support by the United States would be seen by the Government of Cambodia and by many other governments as a breach of faith by the United States and would seriously undermine the credibility of the United States and impair the conduct of our foreign relations.
7. Quite apart from the question of timing, the order of the District Court, in enjoining “military activities” might well be construed more broadly than the prohibitions against “combat activities” contained in the above-mentioned public laws and thereby could be deemed to preclude such activities as the use of United States armed forces to evacuate United States diplomatic personnel and other United States nationals from Cambodia should this be required at any future time, even after United States combat activities in Cambodia have ceased.
8. The specific consequences as described herein of a failure to stay the District Court’s order would constitute irreparable harm to the conduct of the foreign relations of the United States by imperiling the ability of the Government of Cambodia to prepare for assuming full responsibility for its defense, by imperiling the safety of United States nationals in Cambodia, and by undermining the credibility of the United States. In a broader sense, the efforts of the United States to achieve a stable peace in Indochina would be undermined and the ceasefire agreements presently in effect in Yiet-Nam and Laos would be gravely jeopardized.
/s/ William P. Rogers


. The' resort of the court below to the Second Restatement of Agency § 38, promulgated by the American Law Institute, is indeed inapposite. Aside from its introductory Scope Note (p. 2) which disclaims the Restatement’s applicability to public officers, the denomination of the Congress as the Principal and the President as the Agent in the conduct of hostilities is overly simplistic. It ignores the President’s role as Commander-in-Chief, and his primacy in foreign relations, particularly in achieving the peace. See Wallace, The War Making Powers: A Constitutional Flaw? 57 Cornell L.Rev. 719, 744 (1972). It is perhaps significant that the Constitutional Convention explicitly rejected a proposal that the Constitution provide the Congress with the power to declare peace as well as war, and carefully noted that the conduct of war “was an Executive function.” 2 M. Far-rand, Records of the Federal Convention of 1787, at 313, 319 & n.* (rev. ed. 1937).


. To date no other federal court has attempted to halt American involvement in hostilities in Southeast Asia. Our own court as well as the First Circuit has concluded that the war-implementing legislation passed by Congress was sufficient authorization. Da Costa v. Laird, 448 F.2d 1368 (2d Cir. 1971), cert, denied, 405 U.S. 979, 92 S.Ct. 1193, 31 L.Ed.2d 255 (1972) ; Orlando v. Laird, 443 F.2d 1039 (2d Cir.), cert, denied, 404 U.S. 869, 92 S.Ct. 94, 30 L.Ed.2d 113 (1971), aff’g 317 F.Supp. 1013 (E.D.N.Y.1970) and Berk v. Laird, 317 F. Supp. 715 (E.D.N.Y.1970) (Judd, J.) ; Massachusetts v. Laird, 451 F.2d 26 (1st Cir.), aff’g 327 F.Supp. 378 (D.Mass.1971). Numerous courts have dismissed suits challenging American involvement on the ground that a “political question” was involved. Mitchell v. Laird, 476 F.2d 533 (D.C.Cir. 1973) ; Da Costa v. Laird, 471 F.2d 1146 (2d Cir. 1973) ; Mora v. McNamara, 128 U.S.App.D.C. 297, 387 F.2d 862, cert, denied, 389 U.S. 934, 88 S.Ct. 282, 19 L.Ed.2d 287 (1967) ; Luftig v. McNamara, 126 U.S. App.D.C. 4, 373 F.2d 664, cert, denied, 387 U.S. 945, 87 S.Ct. 2078, 18 L.Ed.2d 1332 (1967) (cf. Mitchell v. Laird, supra) ; Dri-nan v. Nixon, 364 F.Supp. 854 (D.Mass., 1973) ; Mitchell v. Richardson, Civ.No. 939-73 (D.D.C., July 23, 1973), notice of appeal filed, Aug. 1, 1973; Gravel v. Laird, 347 F.Supp. 7 (D.D.C.1972) ; Atlee v. Laird, 347 F.Supp. 689 (E.D.Pa.1972), aff’d without opinion, 411 U.S. 911, 93 S.Ct. 1545, 36 L.Ed.2d 304 (1973) ; Massachusetts v. Laird, 327 F.Supp. 378 (D.Mass.), aff’d on other grounds, 451 F.2d 26 (1st Cir. 1971) (but cf. Mitchell v. Laird, supra) ; Davi v. Laird, 318 F.Supp. 478 (W. *1313D.Va.1970). One might also include cases such as Sarnoff v. Connally, 457 F.2d 809 (9th Cir.), cert, denied, 409 U.S. 929, 93 S. Ct. 227, 34 L.Ed.2d 186 (1972), and Head v. Nixon, 342 F.Supp. 521 (E.D.La.), aff’d, 468 F.2d 951 (5th Cir. 1972), where the courts dismissed claims that Congressional appropriations were an unconstitutional delegation of the war-making powers, as involving political questions. See also Atlee v. Laird, supra. Other suits challenging the legality of the war have been dismissed on other grounds. Mottola v. Nixon, 464 F.2d 178 (9th Cir. 1972), rev’g 318 F.Supp. 538 (N.D.Cal.1970) (standing) ; Pietsch . v. President of the United States, 434 F.2d 861 (2d Cir. 1970), cert, denied, 403 U.S. 920, 91 S.Ct. 2236, 29 L.Ed.2d 698 (1971) (standing) ; Velvet v. Nixon, 415 F.2d 236 (10th Cir. 1969), cert, denied, 396 U.S. 1042, 90 S.Ct. 684, 24 L.Ed.2d 686 (1970), aff’g 287 F.Supp. 846 (D.Kan.1968) (standing) ; Campen v. Nixon, 56 F.R.D. 404 (N. D.Cal.1972) (standing) ; Gravel v. Laird, supra (political question, standing and sovereign immunity) ; Da Costa v. Nixon, 55 F.R.D. 145 (E.D.N.Y.), aff’d without opinion, 456 F.2d 1335 (2 Cir. 1972).
We find particularly persuasive the scholarly opinion of Judge Adams of the Third Circuit in Atlee v. Laird, supra, the only case involving the Southeast Asia conflict which the Supreme Court has affirmed. In all other cases where review was sought, cer-tiorari has been denied as this note documents. In Massachusetts v. Laird, 400 U.S. 886, 91 S.Ct. 128, 27 L.Ed.2d 130 (1970), the Supreme Court denied the Commonwealth of Massachusetts legve to file an original bill of complaint seeking an adjudication of the constitutionality of the United States role in the Indo-China war.


. The dissenting opinion of Judge Oakes, finding no Congressional authorization by appropriation by reason of the secret bombings of Cambodia in 1969 and 1970 as reported in the New York Times (which is not in the Record before us any more than the Pentagon Papers were before this court in Da Costa v. Laird, supra, 448 F.2d at 1370) if anything emphasizes the inability of the judiciary to make reasoned judgments with manageable or discoverable information in foreign relations particularly in time of war. Secrecy in diplomacy and in military strategy during hostilities has been customary since at least the time of the Trojan War. The relationship of the alleged misfeasance here committed and the action of Congress is again a political question. Its propriety in any event is beyond the scope of appropriate judicial scrutiny. See Proverbs 20, v. 18 “Designs are strengthened by counsels: and wars are to be managed by governments.”